Citation Nr: 1617001	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-11 782	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 1983 Board decision that denied entitlement to educational benefits.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The moving party in this case is a Veteran who served on active duty from July 1978 to July 1980.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision allegedly promulgated in April 1983, in which the Board denied entitlement to educational benefits.

The Board notes that this matter is adjudicated based upon a paper claims file and a paperless, electronic Veterans Benefits Management System (VBMS) file that is associated with the claim.  A review of the documents in that file reveals that documents that are irrelevant to the issue on appeal or are duplicative of what is in the paper claims file. 


FINDINGS OF FACT

The evidence demonstrates that there is no 1983 Board decision.


CONCLUSION OF LAW

The criteria for the revision or reversal of a Board decision based on CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of CUE in prior Board decisions.  38 C.F.R. § 20.1411(c), (d) (2015); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).  

In addition to the general requirements for filing a motion for revision of a decision based on CUE as noted above, there are also specific requirements.  38 C.F.R. 
§ 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).  

Here, the Veteran's assertions are not entirely clear.  In multiple online submissions, he asserts CUE in a 1983 Board decision, but then also submitted statements indicating he wished to file CUE in a 1983 rating decision.  Although a review of the claims file does not indicate a 1983 rating decision, there is a 1982 letter from the RO notifying the Veteran that he did not meet the criteria for education benefits.  

Although an April 2011 Board decision denied the Veteran's education benefits claims, there is no 1983 Board decision associated with the claims file.  Additionally, the Board decision did not reference any such prior decisions.  Moreover, the Atlanta RO and the Records Management Center have conducted searches for any other records associated with the claims file, but no additional records were found.  The Veterans Appeals Control and Locator System (VACOLS) also does not indicate any 1983 Board decision - the first Board decision noted in VACOLS is the 2011 decision.
 
Therefore, the Board finds the moving party has not alleged a proper claim for CUE because there is no 1983 Board decision.  The Board must dismiss this claim without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).  


ORDER

The motion for revision of a 1983 Board decision on the basis of clear and unmistakable error is dismissed. 




                       ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



